DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendments and remarks, filed on 11/12/2021, has been entered. The previous prior art rejection stands and the applicants arguments are addressed below.
The amendments and remarks, filed on 11/12/2021, has been entered.  The claim amendments overcome the previous 112(b) rejection of claims 1, 3, and 8. 

Claim Status
Claims 1-10 are pending and being examined. 

Claim Objections
Claim 1 is objected to because of the following informalities:  claim 1 reads “conduct heat” should read as “conducts heat” in lines 14 and 18.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the cabin" in line 9.  There is insufficient antecedent basis for this limitation in the claim, thus the limitation is unclear. 
Claim 1 recites the limitation “the heat conduction zone" in line 10.  There is insufficient antecedent basis for this limitation in the claim, thus the limitation is unclear.  Further, examiner notes that heating is intended use and is not positively recited in the claim.  What heat conduction zone?  Further, heating is not even required as the sheet can also cool without heating.  It is unclear what would or would not define this zone.
Claim 1 recites the limitation “the semiconductor refrigeration sheet” in lines 10-11, 13-14 and line 16 of claim 1.  The limitation is unclear because no singular specific sheet has been described. Previously, applicants recited at “least one sheet” in line 4 of claim 1, but it is unclear if applicants are intending to refer to only one sheet (if there are singular) or if applicants are intending to refer to each/all sheets (if there are plural).
Claim 1 recites the limitation “the semiconductor refrigeration sheet conduct heat via the wall of the chamber, and the temperature sensor can detect the temperature of the chamber, thereby controlling the cooling or heating of the semiconductor refrigeration sheet so that the temperature in the chamber is constant, and also controlling the lowest temperature limit value of the wall of the chamber to prevent dew formation” lines 14-18.  Examiner notes that either “at least one semiconductor refrigeration sheet capable of cooling and/or heating or a liquid temperature regulating jacket”, recited lines 4-5, is required and the semiconductor refrigeration sheet is an alternative.  Thus, it is unclear if the liquid temperature regulating jacket is chosen/required is the latter limitation required.  
Claim 1 recites the limitation “controlling the cooling or heating of the semiconductor refrigeration sheet so that the temperature in the chamber is constant, and also controlling the lowest temperature limit value of the wall of the chamber to prevent dew formation” in lines 16-18.  It is unclear what is controlling the cooling or heating of the semiconductor refrigeration sheet.  Examiner notes that the semiconductor refrigeration sheet is able to regulate temperature, but additional structure is required to regulate the temperature such as a controller/processor.  Or is the cooling or heating manually controlled?  Applicant does not specify what further structure is responsible for controlling the cooling or heating, thus the limitation is unclear.  For purpose of prosecution, the examiner interprets the sensor provides feedback to the sheet/jacket as functional.  Claims 2-10 are rejected by virtue of dependency on claim 1. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5-7, and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Xia (CN 102494932 B; hereinafter “Xia”; already of record) in view of Wakefield et al (US 20120324984 A1; hereinafter “Wakefield”; already of record) in view of Suehisa et al (JP 2009098006 A; hereinafter “Suehisa”; already of record).
Regarding claim 1, Xia teaches a simple chamber for a formaldehyde or VOC release test and pretreatment (Xia; Summary of the invention; pp 10; the test warehouse is connected to the clean air treatment system…connected to the clean air treatment system), comprising: a chamber (Xia; Brief Description; pp 11; Fig. 1, 2; VOC detection and release chamber 41), an air inlet used for introducing  content adjustment device) and an exhaust port used for exhausting and depressurization (Xia; Brief Description; pp 11; Fig. 1; the test chamber 45 is connected to the exhaust pump 47 through a pipe; examiner notes that pumps are used to exhaust the test chamber, thus depressurizing the system), wherein at least one semiconductor refrigeration sheet capable of cooling and/or heating or a temperature regulating jacket is mounted on the outer wall of the chamber (Xia; Brief Description; pp 12; Fig. 1; Each set of VOC detection and release chamber 41 is made of a thermal insulation jacket 44), and a stirring fan is mounted inside the chamber (Xia; Brief Description; pp 12; Fig. 1; The test chamber 45 is equipped with a stirring fan 60), a temperature and humidity sensor used for detecting temperature and humidity in the chamber is installed inside the chamber (Xia; Brief Description; pp 12; Fig. 1, 2; a temperature sensor 54 for detecting the temperature in the test chamber 45, a humidity sensor 55 for detecting the humidity in the test chamber 45).
Xia does not teach the temperature regulating jacket being a liquid temperature regulating jacket.
However, Wakefield teaches an analogous art of a temperature regulating jacket where the temperature regulating jacket is water/liquid temperature regulating jacket (Wakefield; para [40]; Fig. 1; water jacket 10) wherein the liquid temperature regulating jacket is mounted on the outer wall of the chamber (Wakefield; para [40]; Fig. 1; A water jacket 10 surrounds a body portion of the diffusion cell 22).  It would have been obvious to one of ordinary skill in the art to have modified the temperature regulating jacket of Xia to be a liquid temperature regulating jacket as taught by Wakefield, because Wakefield teaches that has the water jacket covers the receptor to improve thermal contact and produces a constant temperature that surrounds the chamber (Wakefield; para [40]). 
Modified Xia does not teach the chamber provided with a chamber door and a temperature sensor installed on the outer wall of the cabin, and the temperature sensor is located in a heat conduction zone of the semiconductor refrigeration sheet or used for temperature measurement of the liquid temperature regulating jacket.
However, Suehisa teaches an analogous art device for measuring volatile substances (Suehisa; para [1]) comprising a chamber (Suehisa; para [25, 34]; Fig. 1, 2; the inner chamber 10…the inner chamber 10 becomes a test tank 80) provided with a chamber door (Suehisa; para [31]; Fig. 1; the test tank 80 is substantially closed when the opening/closing door 10a of the inner chamber 10 is closed) and a temperature sensor installed on the outer wall of the cabin (Suehisa; para [33, 39]; Fig. 2; temperature sensor T1) located in a heat conduction zone of the semiconductor refrigeration sheet or used for temperature measurement of the temperature regulating jacket (Suehisa; para [32, 33]; Fig. 2; the temperature adjusting space 81 is roughly divided into a heat conducting space 84 and a cooling space 85… A temperature sensor T1 capable of measuring the temperature is provided in the thermally conductive space 84).  It would have been obvious to one of ordinary skill in the art to have modified the chamber of Xia to be provided with a chamber door as taught by Suehisa, because Suehisa teaches that the door is closes inner chamber (Suehisa; para [24, 25]) to maintain temperature (Suehisa; para [59]).  Further, it would have been obvious to one of ordinary skill in the art to have modified the liquid temperature regulating jacket of modified Xia to be provided with a temperature sensor on the outer wall as taught by Suehisa, because Suehisa teaches that the temperature sensor measures the temperature of the space to be controlled to be a predetermined set temperature (Suehisa; para [39]). 
Note: The instant claims contain a large amount of functional language (ex: "used... "). However, functional language does not add any further structure to an apparatus beyond a capability. Apparatus claims must distinguish over the prior art in terms of structure rather than function (see MPEP 2114). 
Regarding claim 2, modified Xia teaches the simple chamber for a formaldehyde or VOC release test and pretreatment according to claim 1, wherein a filtering duct communicating with the interior of the chamber is connected to the exterior of the chamber (Xia; Brief Description; Fig. 1; examiner interprets the filter duct as the upper portion of the system that lets air in and out), an intake switch valve (Xia; Brief Description; pp 12; Fig. 1; air inlet fan 57) and an outlet switch valve (Xia; Brief Description; pp 11; air exhaust fan 43) are mounted on the filter duct (Xia; Fig. 1); and a filter device and a filter fan located between the inlet switch valve and the outlet switch valve (Xia; Brief Description; pp 12; Fig. 1; examiner notes that the volatile organic compound filter “filter device” is located between the air inlet and outlet fan), and the filter device comprises a formaldehyde and/or VOC filter and/or dust filter which are connected to the filtering duct (Xia; Brief Description; pp 12; Fig. 1; volatile organic compound filter assembly 58 connected to the air outlet of the air inlet fan 57). 
Regarding claim 3, modified Xia teaches the simple chamber for a formaldehyde or VOC release test and pretreatment according to claim 1 (the temperature regulating jacket of Xia is modified to be a liquid temperature regulating jacket as taught by Wakefield discussed in claim 1…the liquid temperature regulating jacket of modified Xia is modified to comprise the temperature sensor as taught by Suehisa discussed above in claim 1), wherein the liquid temperature regulating jacket is a cavity where liquid circulates on at least one position of the outer wall of the chamber (Wakefield; para [40]; Fig. 1; a water inlet 8 and a water outlet 6 to allow for the circulation of water to control the temperature of the receptor chamber…water jacket 10 surrounds only a part of the receptor chamber), a heating and cooling device used for controlling the temperature of the liquid is mounted inside the chamber and/or on a flow pipeline (Xia; Brief Description; pp 2-3; set of heating devices, cooling devices, and heat insulation clamps for adjusting the temperature in the thermal insulation jacket… The thermal insulation 
Regarding claim 5, modified Xia teaches the simple chamber for a formaldehyde or VOC release test and pretreatment according to claim 1, wherein a heater used for regulating the temperature in the chamber is mounted inside the chamber (Xia; Brief Description; pp 3; The test chamber 45 is equipped a heating device 52).
Regarding claim 6, modified Xia The simple chamber for a formaldehyde or VOC release test and pretreatment according to claim 1 (the exhaust port of Xia is modified to have the pressure-regulating flow restrictor as taught by Emmenegger discussed above in claim 1), wherein an exhaust pump and/or exhaust valve used for controlling the pressure inside the chamber through exhausting is connected to the exhaust port of the chamber (Emmenegger; para [124]; Fig. 10; the outlet of the sample chamber 3 being provided with a pressure-regulating flow restrictor to maintain a desired pressure in the sample chamber 3).
Regarding claim 7, modified Xia teaches the simple chamber for a formaldehyde or VOC release test and pretreatment according to claim 6, wherein a pressure sensor is mounted inside the chamber (Xia; Brief Description; pp 3; a pressure sensor 56 for detecting the pressure in the test chamber 45).
Regarding claim 9, modified Xia teaches the simple chamber for a formaldehyde or VOC release test and pretreatment according to claim 1, wherein the chamber is located in a constant temperature chamber, or an insulation layer is provided outside the chamber (Xia; Brief Description; pp 2; VOC 
Regarding claim 10, modified Xia teaches the simple chamber for a formaldehyde or VOC release test and pretreatment according to claim 1, with the chamber.
Modified Xia does not teach the chamber consists of glass, a non-metal board (film) and/or a stainless steel material.
However, Suehisa teaches an analogous art device for measuring volatile substances (Suehisa; para [1]) comprising a chamber (Suehisa; para [25, 34]; Fig. 1, 2; the inner chamber 10…the inner chamber 10 becomes a test tank 80) provided consists of glass, a non-metal board (film) and/or a stainless steel material (Suehisa; para [26]; The inner chamber 10 is made of stainless steel).  It would have been obvious to one of ordinary skill in the art to have the chamber of modified Xia to consist of stainless steel material as taught by Suehisa, because Suehisa teaches the material can conduct heat conduction between the test tank and the temperature control space (Suehisa; para [26]). 
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Xia in view of Suehisa in view of Wakefield, and in further view of Wang (US 20050034533 A1; hereinafter “Wang”; already of record). 
Regarding claim 4, modified Xia teaches the simple chamber for a formaldehyde or VOC release test and pretreatment according to claim 1, with the stirring fan. 
Modified Xia does not teach the stirring fan is arranged as a frequency-conversion adjustable fan.
However, Wang teaches an analogous art of a mixing fan (Wang; Abstract) wherein the stirring fan (Wang; para [101]; Fig. 4; mixing fan 400) is arranged as a frequency-conversion adjustable fan (Wang; para [10]; mixing fan will preferably either have a fan speed controller).  It would have been obvious to one of ordinary skill in the art to have modified the stirring fan of modified Xia to be arranged . 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Xia in view of Suehisa in view of Wakefield, and in further view of Sidheswaran et al (US 20140262837 A1; hereinafter “Sidheswaran”; already of record). 
Regarding claim 8, modified Xia teaches the simple chamber for a formaldehyde or VOC release test and pretreatment according to claim 1, with the chamber. 
Modified Xia does not teach an anti-adhesion coating used for preventing formaldehyde or VOC from adhering to the inner wall of the chamber is provided on the inner wall of the chamber.
However, Sidheswaran teaches an analogous art of device for detecting a volatile organic compound (Sidheswaran; Abstract) wherein an anti-adhesion coating used for preventing formaldehyde or VOC from adhering to the inner wall of the chamber (Sidheswaran; para [30]; Chambers coated on their inside or inner surfaces with an adsorbent have been successfully used to remove non-target gas compounds, such as certain VOCs) is provided on the inner wall of the chamber (Sidheswaran; para [27, 30]; chamber comprises an inside surface which is coated).  It would have been obvious to one of ordinary skill in the art to have modified the inner wall of the chamber to be coated with an anti-adhesion coating as taught by Sidheswaran, because Sidheswaran teaches that the coating removes non-target gas compounds and minimizes interferences (Sidheswaran; para [30]).  Examiner notes that although the coating is an absorbent coating, the coating prevents adhesion to the inner wall of the chamber for certain VOCs, thus the limitation is met.



Other References Cited
Fukuda et al (JP 2007327857 A; hereinafter “Fukuda”).  Examiner notes that Fukuda teaches the semiconductor refrigeration sheet and the temperature sensor for cooling or heating of the semiconductor refrigeration sheet that is not positively recited in claim 1. 

Response to Arguments
Applicant’s arguments filed, 11/12/2021, have been considered but are moot because the arguments are towards the amended claims and not the prior art rejection.
Applicant's arguments have been fully considered, and some of the arguments are not found to be persuasive. The non-persuasive arguments are addressed below.
	In the applicant’s arguments, on pages 6-7, the applicant argues that the references “the semiconductor refrigeration sheet conduct heat via the wall of the chamber, and the temperature sensor 7 can detect the temperature of the wall of the chamber”.  Examiner respectfully disagrees.  The examiner notes that the limitation of the semiconductor refrigeration sheet is an alternative and not required.  
In response to applicant's argument, on page 8, that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the temperature and humidity sensor is used to calculate the dew point temperature in the cabin 1) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Examiner notes that the temperature sensor (7) detects the temperature of the wall and also controlling the lowest temperature limit value of the wall of the chamber to prevent dew formation as recited in claim 1.  The applicant does not claim the temperature and humidity sensor (17) being used to calculate the dew point temperature. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Austin Q Le whose telephone number is (571)272-7556. The examiner can normally be reached Monday - Friday 9am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on (571)272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/A.Q.L./Examiner, Art Unit 1796                                                                                                                                                                                                        

/Benjamin R Whatley/Primary Examiner, Art Unit 1798